Citation Nr: 1759733	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-19 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial schedular disability rating in excess of 10 percent for lumbar degenerative disc disease with lumbar facet syndrome.

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy in the left lower extremity. 

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy in the right lower extremity. 

4.  Entitlement to an extraschedular disability rating for lumbar degenerative disc disease with lumbar facet syndrome and radiculopathy.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 2004 to June 2004, April 2007 to October 2007, and January 2008 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Board remanded these matters for further development in November 2013, November 2014, and June 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran had greater than 60 degrees forward flexion of the thoracolumbar spine and combined range of motion of the thoracolumbar spine greater than 120 degrees.

2.  The preponderance of the evidence is against a finding that the Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  The preponderance of the evidence is against a finding that the Veteran experienced incapacitating episodes of Intervertebral Disc Syndrome requiring a prescription for bed rest.    

4.  The preponderance of the evidence is against a finding that the Veteran experienced more than mild symptoms of radiculopathy in the left lower extremity beginning January 15, 2015.

5.  The preponderance of the evidence is against a finding that the Veteran experienced more than mild symptoms of radiculopathy in the right lower extremity beginning January 15, 2015.

6.  The Veteran's service-connected lumbar degenerative disc disease with lumbar facet syndrome and radiculopathy does not present an exceptional or unusual disability picture.  

7.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent lumbar degenerative disc disease with lumbar facet syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. §§ 4.3; 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016).  

2.  The criteria for a disability rating in excess of 10 percent for radiculopathy in the left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. §§ 4.3; 4.71a, DC 8520 (2016).  

3.  The criteria for a disability rating in excess of 10 percent for radiculopathy in the right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. §§ 4.3; 4.71a, DC 8520 (2016).  

4.  Application of the extraschedular rating provisions for lumbar degenerative disc disease with lumbar facet syndrome and radiculopathy is not warranted in this case.  38 C.F.R. § 3.321(b) (2016).  

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters in April 2009 and November 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

On appeal after the prior remand, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Lumbar Degenerative Disc Disease with Lumbar Facet Syndrome to include Radiculopathy in the Lower Extremities

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes (DCs), is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The spine is rated under 38 C.F.R. § 4.71a , DCs 5235-5243 according to a General Rating Formula for Disease and Injuries of the Spine (General Formula) unless DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (IVDS Formula).  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Schedular disability ratings are assigned for the spine from 100 percent to 10 percent according to the formulas as follows:

Under the General Formula, a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  There is no equivalent rating under the IVDS Formula.

Under the IVDS Formula, a 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no equivalent rating under the General Formula. 

Under the General Formula, a 50 percent rating contemplates unfavorable ankylosis of the entire thoracolumbar spine.  There is no equivalent rating under the IVDS Formula.

Under the General Formula, a 40 percent rating contemplates unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Alternatively, under the IVDS Formula, a 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

Under the General Formula, A 30 percent rating contemplates forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  There is no equivalent rating under the IVDS Formula.

Under the General Formula , a 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Alternatively, under the IVDS Formula, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Under the General Formula, a 10 percent rating contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Alternatively, under the IVDS Formula, a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a (General Formula, Note 1).  Radiculopathy is contemplated and rated under 38 C.F.R. § 4.124a.  In this case, the applicable diagnostic code for the Veteran's radiculopathy in the lower extremities is DC 8520 (Sciatic Nerve).  

Under DC 8520, an 80 percent rating contemplates complete paralysis where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating contemplates severe but incomplete paralysis with marked muscular atrophy.  A 20 percent rating contemplates moderate paralysis.  A 10 percent rating contemplates mild paralysis. 

The rating criteria outlined above is applicable when rating disability claims on a schedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

Analysis: 

The Veteran contends that he is entitled to at least an additional 10 percent rating for his back disability, and the Veteran indicated he is not seeking a rating as high as 100 percent.  See, e.g., Veteran's June 2017 Notice of Disagreement; December 2014 letter from the Veteran.  The Veteran is currently rated at 10 percent for Lumbar Degenerative Disc Disease with Lumbar Facet Syndrome, and the Veteran has also been assigned additional disability ratings of 10 percent for associated radiculopathy in the left and right lower extremities beginning January 15, 2015.  

After further review and discussion of his treatment history, the Veteran indicated he did not wish to pursue an earlier effective date for the ratings for bilateral radiculopathy in the lower extremities.  See May 2017 Report of General Information; December 2015 statement from the Veteran.  Therefore, the focus of the Board's review is on whether the Veteran is entitled to a rating in excess of 10 percent for his back condition to include ratings in excess of 10 percent for bilateral radiculopathy beginning January 15, 2015 under applicable DCs.  The Board will also consider whether the Veteran's disability picture for his back to include radiculopathy presents an exceptional or unusual disability picture as the issue was raised and included the Board's June 2015 remand order.  

The Veteran's argument for a higher rating for his back condition does not focus on specific relevant rating criteria, but it lists many claimed symptoms of his back disability and notes their effects on his daily occupational functioning.  See, e.g., Veteran's June 2017 correspondence; June 2017 letter from the Veteran's employer; Veteran's Notice of Disagreement letter received in January 2011.  Nevertheless, the Board will first address applicable schedular considerations before assessing whether referral for an extrascheudar rating is indicated.  

The Board finds that the preponderance of the evidence shows that the Veteran had greater than 60 degrees forward flexion of the thoracolumbar spine and combined range of motion of the thoracolumbar spine greater than 120 degrees.  The Veteran has been afforded multiple VA examinations of his spine to test for functional loss of range of motion to include loss due to pain, weakness, fatigability, incoordination, and other relevant symptoms to include during flare-ups.  The Veteran repeatedly denied experiencing flare-ups at his examinations, and repeated testing consistently revealed forward flexion greater than 60 degrees and combined range of motion greater than 120 degrees in the thoracolumbar spine.  See, e.g., July 2017 VA spine examination.  There are no conflicting assessments of the Veteran's range of motion of the spine in the record, and the Veteran has not contended that the most recent examination in the record is inadequate.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a schedular rating in excess of 10 percent for his back condition on the basis of functional loss of range of motion.  

The Board also finds that the preponderance of the evidence is against a finding that the Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The VA examiners and treatment providers have not found that the Veteran has an abnormal spinal contour, and the Veteran has not alleged he has such a condition on appeal.  See, e.g., February 2014 VA spine examination.  While some records do show the Veteran uses a brace, the evidence does not establish any gait disturbances resulting from severe muscle spasm.  See, e.g., July 2017 VA spine examination; February 2014 VA spine examination.  Therefore, the Board finds that the evidence of record does not support a finding of a schedular rating in excess of 10 percent for the Veteran's back disability on the basis of an altered gait or abnormal spinal contour.  

While the Board acknowledges that the Veteran contends he has been incapacitated due to pain and other back symptoms at times, the Board finds that preponderance of the evidence is against a finding that the Veteran experienced incapacitating episodes of IVDS.  Specifically, the VA examiners' opinions have consistently indicated that the Veteran does not have Intervertebral Disc Syndrome requiring prescribed bed rest.  See, e.g., January 2015 VA spine examiner's opinion (noting that while the Veteran reported being in bed for extended periods at times due to pain, it was without a doctor's prescription).  The Board finds that the Veteran lacks the specialized medical training necessary to diagnose complicated back disabilities and prescribe bed rest for himself, and there is no prescription for bed rest in the treatment records.  While the July 2017 VA spine examiner found the Veteran did have IVDS, the examiner opined that it did not require bed rest.  There is no competent medical opinion of record to the contrary.  Therefore, the Board finds that the evidence of record does not support a higher rating under applicable rating criteria for IVDS.

On appeal, the Veteran has not specifically alleged that he is entitled to higher ratings for radiculopathy under DC 8520.  Nevertheless, the Board considered the issue and finds that the preponderance of the evidence would not support a rating in excess of 10 percent for radiculopathy in either of the lower extremities.  Pertinent examinations prior January 15, 2015 did not confirm the Veteran experienced at least mild symptoms of radiculopathy in the lower extremities.  Nevertheless, the Board gave some weight to the Veteran's statements indicated he had developed relevant symptoms of mild radiculopathy and granted a 10 percent rating for each extremity in its June 2015 decision.  Mild symptoms including mild intermittent pain and paresthesias and/or dysesthesias were confirmed by a recent VA examination in July 2017.  There are no examinations or specific contentions on appeal indicating that these symptoms are greater than mild with reference to supporting evidence.    

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximates  ratings in excess of 10 percent under DCs 5235-5243 or in excess of 10 percent under DC 8520 for radiculopathy of the bilateral lower extremities.  However, the Board will also consider whether referral for extraschedular consideration is warranted in this case.

In June 2017, the Veteran provided VA with a list of symptoms associated with his back problems including: (1) tingling and numbness in his feet and in different areas of his legs, at random times and areas, (2) sharp pains at random times and areas of legs, (3) sharp pains, numbness and tingling on his glutes, (4) pain in the groin area and testicles, (5) tightness and pain all over the back, (6) swelling of the lower back and in between the glutes, (7) headaches and mood swings, (8) feeling like he has to go to the bathroom with pressure around the anus.  

At his July 2017 VA back examination, the Veteran reported chronic low back pain since 2008.  He reported that the pain became worse for the past 2 months after playing with his son and is aggravated by bending.  He reported that the pain radiated in the bilateral lower extremities.  

Pain and resulting functional limitations of the spine are contemplated by the rating criteria for musculoskeletal disabilities under 38 C.F.R. § 4.71a , DCs 5235-5243, and neurological manifestations including sensory disturbances are contemplated by applicable rating criteria under 38 C.F.R. § 4.124a.  There is no competent medical evidence of record indicating that radiculopathy including sensory disturbances or other back symptoms are cause of the Veteran's groin pain and anal pressure, and those symptoms are contemplated by the rating schedule including 38 C.F.R. §§ 4.115a, 4.124a.  See, e.g., July 2017 VA examination (noting the Veteran has no bowel or bladder problems related to back condition).   

Mental health problems related to service or service connected disabilities are contemplated under 38 C.F.R. § 4.130, and the Veteran withdrew his claim for service connection for mental health problems.  See, e.g., May 2017 Report of General Information.  Limitations from any associated headaches are contemplated under 38 C.F.R. §§ 4.124, DC 8100, but the Veteran's headaches have not been linked to the Veteran's service-connected disabilities by competent medical evidence.  Therefore, the evidence does not support an additional rating for headaches.

Aside from a spine disability and associated radiculopathy, the Veteran is service-connected only for a scar on the left leg.  The Veteran has not set forth an argument on appeal that his rating of 10 percent for the scar does not contemplate his limitations from the scar.  Moreover, there is no evidence of record or argument indicating that the scar in combination with the other service connected disabilities presents an exceptional or unusual disability picture.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As the evidence of record shows that the Veteran's alleged back symptoms are all reasonably contemplated by the schedular rating criteria, the Board finds no cause to refer the matter to the Director of Compensation Service for further extraschedular consideration.  

Entitlement to a TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In this case, the Board finds the evidence shows that the Veteran has the training and skills necessary to adjust to a range of unskilled, semi-skilled, and skilled work.  The Veteran's certificates of release or discharge show he performed skilled work in-service as an air transportation specialist.  Moreover, the Veteran is currently working in an information technology job installing complicated computer networks.  See, e.g., June 2017 letter from the Veteran's employer.

While the Veteran indicated he is not seeking a 100 percent disability rating, he has made several statements indicating his ability to work and secure jobs is significantly affected by is disabilities, and the record shows he experienced some unemployment during the period at issue.  See, e.g., Veteran's June 2017 Notice of Disagreement; December 2014 letter from the Veteran.  However, the Veteran is only service-connected for lumbar degenerative disc disease with lumbar facet syndrome (10 percent), a scar on the left leg (10 percent), radiculopathy of the right lower extremity (10 percent), and radiculopathy of the left lower extremity (10 percent).  The Board notes that the Veteran does not meet the schedular criteria for a TDIU, and the Agency of Original Jurisdiction found that referral to the Director of Compensation Service was not warranted because the evidence did not show the Veteran was unable to maintain substantial gainful employment.  On appeal, the Board will further consider whether extraschedular referral is warranted based on its de novo review of the record.

In October 2009, the Veteran alleged that his back condition is aggravated when he is bending or lifting a lot or when running and walking long distances.  See, e.g., October 2009 VA spine examination.  However, the Veteran denied interference with his job or daily activity.  He did not require assistive devices at the time.  He had no bladder or bowel changes.    

The Veteran reported similar symptoms and limitations at his June 2011 VA spine examination and denied radiating pain, tingling, numbness, or weakness.  The Veteran reported that he was employed as a sales and service specialist for a bank.  He reported that he was able to perform his job duty without difficulty.  He reported that he did not use assistive devices.  

A February 2014 VA spine examiner noted the Veteran aggravated his back lifting something heavy in the prior year, and the VA examiner opined that the Veteran's condition at the time might interfere with manual labor.  The Veteran reported in December 2014 that he can't take jobs requiring constant lifting or bending and that he was being treated for depression, which he alleged was partly the result of unemployment.  

A January 2015 VA spine examiner noted the Veteran complained of radiating pain in the extremities, but he found that the Veteran's bowel and bladder functions were intact and that the condition did not affect the Veteran's ability to work.  In a January 2015 letter, the Veteran reported pain after doing a lot of vending and lifting in his job at the time, and he reported going to the emergency room for treatment.  

At a July 2017 VA back examination, the Veteran reported chronic low back pain since 2008.  He reported that the pain became worse for the past 2 months after playing with his son and is aggravated by bending.  He reported that the pain radiated in the bilateral low extremities.  The VA examiner reported that the Veteran used braces occasionally.  However, the VA examiner opined that the Veteran's back condition did not have an impact on his ability to work.  The Board gives some weight to the VA examiners' opinions to the extent that the Veteran's back condition would not preclude the performance of many sedentary tasks.  However the Board finds that the evidence does show the Veteran's service-connected disabilities cause significant work-related functional limitations particularly in regard to lifting and carrying weight.    

In addition to the Veteran's limitations from his back condition, the Board also considered limitations from his service-connected scar.  A December 2014 VA examiner found a 4 x 0.5 cm scar on the left lower extremity which was well healed.  The examiner opined it would have no effect on the Veteran's ability to work, and the record shows no evidence of significant functional limitations as a result of the Veteran's scar.  The Board finds that the preponderance of the evidence shows that the scar would not significantly limit the Veteran's ability to obtain and maintain substantially gainful employment, and there are no contentions or opinions to the contrary in the record.  

The Board also notes that the Veteran alleged (as noted above) some mental difficulties secondary to his service-connected disabilities.  The Board's prior remand of these matters was in part to allow the Veteran time to develop his mental disability claim for consideration with the TDIU claim.  However, the Veteran subsequently withdrew the mental disability claim.  See, e.g., May 2017 Report of General Information.  Therefore, the Board notes that Veteran does not have a current service-connected mental disability and is not pursuing a claim for one.  Moreover, a review of the record does not show significant ongoing mental health treatment, and the Veteran's current employer did not indicate that the Veteran's mental state prevents him from working.

The record shows that the Veteran has experienced some periods of unemployment  or underemployment during the period at issue.  See, e.g., December 2014 letter from the Veteran.  However, the Board finds that despite experiencing some unemployment or underemployment, the record shows that the Veteran was able to obtain and maintain substantial gainful employment and is currently employed.  See, e.g., June 2017 letter from the Veteran's employer.  After reviewing the complete record, the Board finds the periods of unemployment are the not result of a back condition that significantly worsened and then improved consistent with a limited, closed period of a TDIU.  To the contrary and as noted above, the evidence indicated that the Veteran's disability picture has worsened over time consistent with the additional ratings for radiculopathy in 2015.  Nevertheless, the Veteran was able to obtain his current employment and earn bonuses performing skilled work. See June 2017 letter from the Veteran's employer.  

The Board notes that Veteran's current employer indicated in the June 2017 correspondence that while the Veteran is a valued employee and very hard worker, the Veteran is having difficulties with moving computer equipment and running low voltage wiring while managing and installing.  The Veteran's employer indicated that that when the Veteran lifts heavy objects, he aggravates his back and is slower getting around.  The employer noted that the Veteran sometimes requires assistance carrying equipment, that it costs the employer money, and that it affects the Veteran's ability to his job.  Accordingly, the Board finds that the evidence shows that the Veteran's service-connected disabilities likely preclude him from performing significant manual labor including lifting heavy equipment.  Nevertheless, the evidence shows the Veteran is maintaining his job at this time, and the Veteran's employer indicated that the Veteran has consistently hit his monthly bonus (although he may not in the future).

In light of the above, the Board finds that the preponderance of the evidence shows that the Veteran is currently maintaining substantial gainful employment (with some difficulties) in a job involving some manual labor including significant lifting. Moreover, even if the Veteran becomes unable to perform the lifting necessary to adequately perform his current job, the preponderance of the evidence indicates that the Veteran would be able to obtain and maintain substantial gainful employment of a more sedentary nature.  Accordingly, after reviewing the evidence currently of record, the Board finds referral to the Director of Compensation Service is not warranted because the preponderance of the evidence is against a finding that the Veteran is unable to maintain substantial gainful employment. 


ORDER

Entitlement to an initial schedular disability rating in excess of 10 percent for lumbar degenerative disc disease with lumbar facet syndrome is denied.

Entitlement to a schedular disability rating in excess of 10 percent for radiculopathy in the left lower extremity is denied.

Entitlement to a schedular disability rating in excess of 10 percent for radiculopathy in the right lower extremity is denied.

Entitlement to an extraschedular disability rating for lumbar degenerative disc disease with lumbar facet syndrome and radiculopathy is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


